DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 recites the limitation “a light-emitting diode (LED) controlled a central processing unit (CPU)” in the first two lines. There is a grammatical error leading to confusion. Is the claim meant to read --a light-emitting diode (LED) controlled by a central processing unit (CPU)--?  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hlavacek (US 5,572,872).
Regarding claim 1, Hlavacek discloses a reusable pump dispenser, comprising: a dispensing system (see fig. 10) arranged to simultaneously cool and deliver a predetermined amount of product to a user (see col. 6, lines 48-55). 
Regarding claim 4, Hlavacek discloses wherein the reusable pump dispenser is sized and shaped to be held in a hand of the user (sizable to be held, i.e. may include a handle 25; illustrated in fig. 3). 
Regarding claim 5, Hlavacek discloses wherein the predetermined amount of product is cooled from an ambient temperature to a product application temperature (see col. 8, lines 36-39).
Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glucksman et al. (US 7,975,881).
Regarding claim 1, Glucksman discloses a reusable pump dispenser, comprising: a dispensing system 20 arranged to simultaneously cool and deliver a predetermined amount of product to a user (see fig. 6, col. 5, lines 25-42 and col. 7, lines 49-67). 
Regarding claim 2, Glucksman discloses wherein simultaneously cooling and delivering the predetermined amount of product to the user eliminates microbes from the predetermined amount of product and reusable pump dispenser (see col. 2, line 3-16). 
Regarding claim 3, Glucksman discloses wherein the dispensing system controls a viscosity of the predetermined amount of product during cooling (i.e. via cooling of the 
	Regarding claim 8, Glucksman discloses wherein the dispensing system comprises: a dispensing pump 93 (fig. 8 and col. 7, lines 49-67) proximate a dispensing head 23, wherein the dispensing head 23 is attached to a reusable housing 22, and wherein the reusable housing 22 retains the dispensing head 23 in a static position during operation of the reusable pump dispenser (see figs. 2 and 4-6).
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 6,832,487).
Regarding claim 1, Baker discloses a reusable pump dispenser, comprising: a dispensing system (see fig. 1) arranged to simultaneously cool and deliver a predetermined amount of product to a user (see col. 1, lines 12-25). 
Regarding claim 8, Baker discloses wherein the dispensing system comprises: a dispensing pump 60 proximate a dispensing head 32 (see figs. 1 and 3), wherein the dispensing head 32 is attached to a reusable housing 20 (see figs. 1 and 1A), and wherein the reusable housing 20 retains the dispensing head 32 in a static position during operation of the reusable pump dispenser (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 7,975,881) as applied to claim 8 above, further in view of Harrison et al. (US 2003/0106907).
	Regarding claim 10, Glucksman discloses a cooling circuit subassembly arranged inside a first section (refrigeration unit 55 side) of the reusable housing 22 for controlling the energization of the Peltier refrigeration unit 55(see fig. 6 and col. 5, lines 53-57). However, Glucksman is silent to the explicit teaching of a printed circuit board.
	Harrison teaches a dispenser arranged to cool and deliver a product including a cooling circuit having a printed circuit board for controlling operation of appropriate components (i.e. cooling; see fig.6, and paragraphs 26 and 54).
	Accordingly, one of ordinary skill in the art would recognize that the known option of providing cooling circuit subassembly with a printed circuit board involves only routine skill in the art, for the predictable result of providing means for controlling operation of appropriate components (i.e. a means for controlling operation of the Peltier refrigeration unit).
Regarding claim 12, Glucksman discloses a peltier element 55 arranged proximate an aluminum heat sink 61 within the cooling circuit subassembly (see figs. 5 and 6 and col. 5, lines 37-39). With respect to the limitation “aluminum heat sink” it is noted that it would have been an obvious matter of design choice to provide the heat sink of Landman, being of aluminum, since applicant has not disclosed that aluminum solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality of “aluminum”, this particular arrangement is deemed to have been known by 
Regarding claim 13, Glucksman discloses a second section (section which receives container 40; see figs. 5 and 6) of the reusable housing 22 is proximate the first section (rear section which includes Peltier element 55; see fig. 6), the second section accessible from a top of the reusable housing 22 (see fig. 12), wherein a piston 95 is inserted into or removed from the second section (when portion 23 is raised as illustrated in fig. 12).
Regarding claim 14, Glucksman discloses a power source which may be internal or external (see col. 5, lines 43-45, and col. 8, lines 63-64). Harrison discloses an internal power supply 84 within the cooling circuit subassembly (see paragraph 49 and fig. 3).
Regarding claim 15, Glucksman discloses one or more electrical switches connected to alternately interrupt and re-establish the flow of an electricity between the power source and the cooling circuit subassembly (see col. 11, lines 3-10). 
Regarding claim 16, Glucksman discloses wherein the cooling circuit subassembly monitors and maintains an output voltage of the power source (see col. 5, lines 43-57).
Regarding claim 19, Glucksman discloses a tactile switch tactile switch arranged to activate an on position and an off position of the reusable pump (see col. 11, lines 3-10). Harrison discloses a tactile switch 22 extending from the PCB, the tactile switch 22 
Regarding claim 20, it is noted that both Glucksman and Harrison disclose the tactical swtich including a pushbutton (see Glucksman fig. 20 and col. 11, lines 3-10; and Harrison figs. 1 and 6, and paragraph 55). However, Glucksman and Harrison are silent to the push button being an elastomer. It is noted that it would have been an obvious matter of design choice to provide the push button being an elastomer, since applicant has not disclosed that the push button being an elastomer solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, absent a teaching as to criticality of the push button being an elastomer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. See MPEP 2144.04
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hlavacek (US 5,572,872).
Regarding claims 6 and 7, Hlavacek is silent to explicit teaching of the ambient temperature is between approximately 20 degrees Celsius to 25 degree Celsius; and the product application temperature being less 15 degrees Celsius. It would have been an obvious matter of design choice to provide the ambient temperature being between approximately 20 degrees Celsius to 25 degree Celsius; and the product application temperature being less 15 degrees Celsius, since applicant has not disclosed that having the ambient temperature is between approximately 20 degrees Celsius to 25 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US 7,975,881) in view of Harrison et al. (US 2003/0106907) as applied to claim 10, further in view of Tyrrell et al. (US 2007/0080172).
Regarding claim 11, the combination of Glucksman and Harrison teaches all the elements of the claimed invention except the teaching of a light emitting diode which alerts the user when the reusable pump dispenser provides the product application temperature.
Tyrrell teaches a dispenser including a light emitting diode 28 used as an indicator, indicating as to when the product has reached a desired temperature (see paragraph 60).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing dispenser with a light emitting diode which alerts the user when the reusable pump dispenser provides the product application temperature involves only .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6,832,487) as applied to claim 8 above, further in view of Gasser (US 4,067,480).
Regarding claim 17, Baker discloses an overall flow path arranged to transport the predetermined amount to a mechanical pump 60 (see fig. 1), through an actuator 62 (see figs. 2 and 3), a conduit (extending from container 12; see fig. 1), and through the dispensing head 32 to the user (see fig. 1). Baker discloses all the elements of the claimed invention except the teaching of a copper tube.
Gasser teaches a dispenser including a tube of copper being a good conductive material (see col. 4, lines 10-13).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Baker dispenser with a copper tube, as taught by Gasser, in order to provide a means to aid in the cooling of the material within the tube.
Regarding claim 18, Baker discloses wherein the actuator 62 travels up and down the reusable pump dispenser without restriction via a flexible conduit 30 (see fig. 1, and col. 3, lines 25-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaffe et al. (US 2010/0005811) and Suomela et al. (US 6,454,127) show other reusable dispensers which cool and deliver a product to a user.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754